DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY PANEL WITH BYPASS LINE CONNECTED TO METAL LAYER ADJACENT TO TRANSMISSION AREA”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jo et al. (US 2020/0357878 A1; hereinafter, “Jo”).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claims 1, 2, 4-6 and 10:
	re claim 1, Jo discloses a display panel 10 (Figs. 2A, 3, 5) comprising:
a first substrate 100 (Fig. 5 and [0072]) comprising a transmission area OA (Figs. 1, 3, 6 and [0052]), a display area DA [0052] at least partially surrounding the transmission area OA, and a first non-display area NDA (e.g., NDA2 and/or NDA1, Figs. 6, 11, and [0053]) between the transmission area OA and the display area DA;
display elements P/OLED (Figs. 5, 6 and [0070, 0077]) in the display area DA; 
a first bypass line 160 (Figs. 5, 6, 8C, 11 and [0100]) in the first non-display area (e.g., NDA2, Figs. 5-6), to detour the transmission area OA (i.e., the bypass line 160 follows a path to detour area OA);
a second substrate 300 (Fig. 5 and [0072]) facing the first substrate 100;
a sealing member 350 (Fig. 5 and [0072]) joining the first substrate 100 to the second substrate 300 and surrounding the periphery of the transmission area OA (Figs. 3 and 5); and
a metal layer 150 (Figs. 6, 8C and [0107]) in the first non-display area (e.g., NDA2) and being more adjacent to the transmission area OA than the first bypass line 160 (Fig. 6),
wherein the metal layer 1150L1 (Fig. 11, [0117], and note in [00126-127] the structures in Figs. 11-12 are applicable to the embodiments in Figs. 8-10) is in a different layer than the first bypass line 160 and is electrically connected to the first bypass line;

re claim 2, the display panel of claim 1, further comprising a second bypass line 1150L2 (Fig. 11 and [0126]) in the first non-display area (e.g., NDA2), to detour the transmission area OA (Fig. 11), wherein the second bypass line 1150L2 is in a same layer as the metal layer 1150L1 (Fig. 11);

re claim 4, the display panel of claim 1, wherein the first bypass line 160 (Figs. 8C and 11) comprises a connection portion protruding toward a center of the transmission area (i.e., the “w” shaped connection portion of “160” in Fig. 8C protrudes to the right side of Fig. 8C, which is toward a center of OA, e.g.., note the connection area of “160” and “150” relative to “OA” in Fig. 6), and the metal layer 1150L1 (which is similar to “150” in Fig. 8C) is connected to the connection portion through a contact hole 205h/207h (Fig. 8C and [0117]);
re claim 5, the display panel of claim 4, wherein the connection portion (the “w” shaped portion of “160” in Fig. 8C) is a plurality of connection portions (i.e., each of the contact holes 205h and 207h defines a connection portion);

re claim 6, the display panel of claim 1, wherein the first bypass line 160 is a portion of an electrode voltage line 260 (Fig. 5 and [0101]) to provide a driving voltage to the display area; and

re claim 10, the display panel of claim 1, further comprising a touchscreen layer 20 (Fig. 2A and [0057]) over the second substrate 300 (which is a part of display panel 10, see Figs. 2A and 5), wherein the touch screen layer 20 comprises a hole 10H (Fig. 2A) corresponding to the transmission area OA (see Fig. 3, “OA” and “10H”).

Therefore, claims 1, 2, 4-6 and 10 are anticipated by Jo.

Allowable Subject Matter
Claims 3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claims 1 and 2;
Claim 7 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1;
Claim 8 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1;
Claim 9 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1;
Claims 11-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 11: a first bypass line bent and extending along an edge of the first through hole; and a metal layer under the first sealing member…, wherein the metal layer is in a different layer than the first bypass line and is electrically connected to the bypass line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose display panels with bypass lines surrounding a transmission area in a manner having some similarity to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892